Citation Nr: 0716113	
Decision Date: 05/31/07    Archive Date: 06/11/07

DOCKET NO.  04-38 428A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to an evaluation in excess of 70 percent for 
service-connected post traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1967 to June 
1970.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a June 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Salt Lake 
City, Utah.  

In June 2006, the veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of the hearing is of record.  


FINDING OF FACT

The veteran's service connected PTSD results in total 
occupational and social impairment. 


CONCLUSION OF LAW

The schedular criteria for a 100 percent disability rating 
for PTSD are met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.126(a), 4.130 
Diagnostic Code 9411 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Veterans Claims Assistance Act 
of 2000 (VCAA), (codified at 38 U.S.C.A.  §§ 5100, 5102-
5103A, 5106, 5107, 5126 (West 2002)), imposes obligations on 
VA in terms of its duty to notify and assist claimants.  
Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate 



the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2006); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In this case, the evidence of record is sufficient 
to grant the benefit sought.  Therefore, as the veteran's 
claim is fully substantiated, the purpose of the VCAA met, 
and any questions as to the sufficiency of notice or 
assistance provided by VA are moot.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2006).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; 38 C.F.R. §§ 4.1, 4.2 (2006).  

Service connection was granted for PTSD in October 2002 and a 
50 percent rating was assigned.  By rating decision dated in 
April 2003, the rating was increased to 



70 percent and that rating remained in place until the 
veteran filed his current claim for an increased rating in 
May 2004.  

The criteria for evaluating PTSD are found at 38 C.F.R. Part 
4, Diagnostic Code 9411 (2006).  The veteran's PTSD is 
currently evaluated as 70 percent disabling.  
A 70 percent evaluation is warranted where there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; intermittently illogical obscure, or irrelevant 
speech; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  Id.  

A 100 percent evaluation is warranted where there is total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living  
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name  Id.  

It is further noted that the nomenclature employed in the 
portion of VA's Schedule for Rating Disabilities ("the 
Schedule") that addresses service-connected psychiatric 
disabilities is based upon the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition, of the American 
Psychiatric Association (also known as "the DSM-IV").  38 
C.F.R. § 4.130 (2006).  The DSM-IV contains a Global 
Assessment of Functioning (GAF) scale, with scores ranging 
between zero and 100 percent, representing the psychological, 
social, and occupational functioning of an individual on a 
hypothetical continuum of mental health - illness.  Higher 
scores correspond to better functioning of the individual.  
GAF scores ranging between 51 and 60 are assigned when there 
are moderate symptoms (like flat affect and circumstantial 
speech, and occasional panic attacks), or moderate difficulty 
in social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  GAF scores 
ranging between 41 and 50 are assigned when there are serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting), or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  A GAF score of 31 to 40 is 
illustrative of some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) or major impairment in several areas such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work; a child frequently beats up younger children, 
is defiant at home, and is failing at school). 

The Board notes here that the symptoms listed in VA's general 
rating formula for mental disorders is not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).

According to the applicable rating criteria, when evaluating 
a mental disorder, the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of remission 
must be considered.  38 C.F.R. § 4.126(a) (2006).  In 
addition, the evaluation must be based on all the evidence of 
record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  Id.  
Further, when evaluating the level of disability from a 
mental disorder, the extent of social impairment is 
considered, but the rating cannot be assigned solely the 
basis of social impairment.  38 C.F.R. § 4.126(b) (2006).

Of record are June 2002 and January 2005 letters from Mark 
Smasal, Ph.D., who provided mental health treatment for the 
veteran from October 2001 until June 2004.  The January 2005 
letter indicated that the veteran had recurrent and intrusive 
recollection and nightmares of combat, including illusions, 
hallucinations, dissociative flashback episodes, intense 
psychological distress at exposure to cues reminiscent of 
combat, avoidance of thoughts, feelings, or anything that 
reminds him of his military duty, markedly diminished 
interest and participation in meaningful activities and with 
people, estrangement from others, difficulty in sleep and 
concentration, hypervigilance, and an exaggerated startle 
response.  Dr. Smasal stated that the veteran had two 
previous suicide attempts, although he provided no dates.  
The June 2002 letter reports essentially the same information 
as indicated above, adding only that there was no evidence of 
thought disorder, the veteran was oriented in three spheres, 
and adequately dressed and groomed.

In June 2004, the veteran underwent a VA examination to 
determine the severity of his PTSD.  He reported that he had 
four or five past suicide attempts, which include a suicide 
attempt in the 1980's and one in 1990.  The veteran did not 
identify dates for the other reported suicide attempts.  He 
reported three prior divorces and that he was currently in 
his fourth marriage.  He managed his own money.  The veteran 
indicated that he had been unemployed for the prior two 
years, stating that he had quit previous jobs because people 
made him angry.  He reported having no friends, that his wife 
did most of the cooking, housework, and shopping, and that he 
spent most of his time working alone in his woodshop.  

Mental status examination found the veteran oriented to 
person, place, and time.  He had fair hygiene and grooming, 
behavior was appropriate, although he did refuse to sit with 
his back to the door or to other people.  He alternately was 
irritable and joking.  Communication and speech were within 
normal limits.  The veteran described frequent panic attacks, 
there was no history of delusions, but the veteran was 
extremely suspicious.  He also stated that he has visual 
hallucinations of Vietnam.  Hallucinations were absent during 
the examination as were obsessional rituals.  Thought 
processes were linear, logical, and goal directed.  His 
judgment was poor to fair.  The veteran's abstract thinking 
was intact although colored by his chronic suspiciousness.  
He could spell "world" forward and backwards and did serial 
sevens from one hundred to zero with no errors.  He was able 
to recall three out of five objects immediately and two out 
of five at five minutes.  Suicidal and homicidal ideation was 
absent, but the veteran said he often had suicidal thoughts, 
although did not act on them.  The examiner assigned a GAF of 
51.  

The examiner indicated that there was occasional interference 
in the veteran's ability to perform activities of daily 
living, primarily due to his irritability and social 
isolation.  He had trouble shopping and paying bills where he 
would have to interact with strangers or crowds.  The 
examiner found the veteran to have difficulty establishing 
and maintaining effective work and social relationships.  He 
had no friends, but did have a fair relationship with his 
family, although he kept them at a distance.  The veteran has 
some difficulty understanding complex and simple commands but 
this was attributed by the examiner to the veteran's 
difficulty in hearing, stating that as long as the veteran 
can hear the commands he had no trouble understanding the 
commands.  The examiner found the veteran to be at risk for 
future suicide attempts due to his past multiple suicide 
attempts, but said that his suicide risk was low to moderate.  
There was no risk of homicide.  

VA outpatient treatment records document complains of and 
treatment for PTSD, including treatment in October and 
November 2002 and from September to November 2004.  In 
October 2002, the veteran reported suicidal thoughts and was 
given a GAF score of 50.  In November 2002, the clinician 
assigned a GAF score of 45 with chronic sleep disorder and 
problems in socialization related to severe PTSD.  In 
September 2004, the veteran was assigned a GAF score of 35, 
with interpersonal problems related to PTSD, visual 
hallucinations, very unstable mood, worsening memory and 
concentration, and a finding that he was virtually socially 
isolated.  

In October 2005, the veteran underwent another VA examination 
to determine the severity of his PTSD.  The examiner 
indicated that the claims file was reviewed.  The veteran 
reported no close friends outside of his family; he had been 
married for twelve years and was close to his wife but unable 
to function sexually.  He reported good relationships with 
her two children and three children from a previous marriage.  
He reported that he does little in the way of leisure 
activity other than watch television.  He had no history of 
assaultive behavior.  His reported PTSD symptoms were 
essentially the same as those described in Dr. Smasal's 
January 2005 letter.  

The veteran was casually dressed with disheveled clothes, he 
stood during most of the interview and paced.  His speech was 
hesitant.  His attitude toward the examiner was cooperative, 
suspicious, guarded, and irritated.  His had a constricted 
affect and a depressed mood.  Attention was intact; he was 
able to do serial sevens and to spell a word forward and 
backward; orientation was intact to person, place, and time.  
Thought process was logical, goal directed, and coherent.  He 
had paranoid ideation and persistent significant suicidal 
ideation, no delusions, and partially impaired judgment.  The 
most recent date for reported suicidal behavior is 1991, when 
the veteran cut his arms.  Sleep impairment was severe and 
interfered with his daily activity.  The examiner found that 
the veteran did not have persistent audio or visual 
hallucinations, inappropriate behavior, obsessive or 
ritualistic behavior, panic attacks, homicidal thoughts, or 
episodes of violence.  He had fair impulse control, no 
problem with activities of daily living, and he had the 
ability to maintain minimum personal hygiene.  He prudently 
handled money and paid bills and was capable of managing 
financial affairs.  His remote, recent, and immediate memory 
were normal.  This examiner assigned the veteran a GAF score 
of 40.  

The examiner indicated that the veteran quit his last job two 
years ago.  The reasons given were difficulty dealing with 
his supervisor, frequent flashbacks, lack of energy and 
chronic pain problems.  Noted in the report is that the 
veteran suffers from a number of physical ailments.  As to 
effects on the veteran's social and occupational function, 
the examiner found that always present were severely 
decreased efficiency, productivity, and ability to perform 
work tasks; frequently present were severely impaired work, 
family, or other relationships, and moderately severe 
decreased reliability.  

During the June 2006 Board hearing, the veteran testified 
that he consistently had flashbacks of events in Vietnam, 
including hallucinations.  Hearing transcript at 4.  He 
reported seeing Vietnamese coming through the block wall 
while sitting on the back porch of his home.  Id.  He 
testified that he engages in no social activity other than 
his relationship with his spouse.  Id at 6.  He also 
testified to his inability to maintain employment, stating in 
repose to a question as to problems caused by his PTSD during 
his last employment "and the man knows that but he says 
sometimes though you just go off the deep end and even I 
can't take it and so that was my last job."  Id. at 7.  

After reviewing all of the evidence of record, and resolving 
reasonable doubt in favor the veteran, the Board finds that 
his PTSD more nearly approximates the criteria for a 100 
percent rating than the criteria for a 70 percent rating.  

The veteran was assessed with GAF scores of 35 in September 
2004 and of 40 in October 2005.  This indicates that he has 
some impairment in reality testing or communication or major 
impairment in several areas, such as work, school, family 
relations, judgment, thinking, or mood.  The evidence shows 
that the veteran has repeatedly reported hallucinations, he 
has consistently been found to have suicidal ideation, he has 
been found to be at risk of future suicide attempts, thereby 
indicating that he is a danger to himself, and his PTSD 
symptoms have been found to interfere with his ability to 
perform the activities of daily living.  In September 2004, 
he was found to live in virtually total social isolation.  
His testimony during the Board hearing is supported by the 
medical evidence and there is no basis for finding that the 
veteran is other than credible.  Clear from the evidence is 
that the veteran's PTSD symptoms cause extreme occupational 
impairment, as the symptoms have resulted in his inability to 
maintain employment.  Also clear, is that other than contact 
with his spouse, he lives in total social isolation as a 
result of his PTSD.  

While the veteran has demonstrated less than severe 
impairment in the areas of speech and memory and has had 
periods of higher functioning, the finding of risk of future 
suicide attempts, hallucinations, and his demonstrated 
extreme limitations in occupational and social functioning, 
place the evidence at least in equipoise with regard to 
satisfying the criteria for a 100 percent rating.  As 
required by statute and regulation, the benefit of the doubt 
must be resolved in favor of the veteran.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.102 (2006).  
Therefore, the Board finds that the veteran's service-
connected PTSD is more appropriately rated 


as 100 percent disabling rather than the currently assigned 
rating of 70 percent disabling.  


ORDER

Entitlement to a rating of 100 percent for service-connected 
PTSD is granted, subject to statutory and regulatory 
provisions governing the payment of monetary benefits. 



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


